DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is withdrawn in light of Applicant’s filling Terminal Disclaimer on 05/04/2022 and further amendment.  
Allowable Subject Matter
Claims 19-35 are allowed.
Claims 1-18, 36-171 were canceled. 
The following is an examiner’s statement for reasons of allowance because the prior art of records (US 2011/0164882 A1) Yinghua Ye et al., in view of (US2014/0286637A1) Kikuchi; (US 2010/0284687 A1) Alberto Tanzi et al.; (US 2015/0125152 A1) Philip Ji et al.; failed lone or in combination to teach the claim limitations (as shown below in bold and underlined):
Regarding claim 19, A system comprising: 
a first network device comprising first circuitry; and 
a second network device comprising second circuitry, 
wherein the first network device and the second network device are configured to perform operations comprising: 
receiving, by the first network device and the second network device, data to be transmitted to a third network device over an optical communications network; 
transmitting, by the first network device to the third network device, first information indicative of the data using a first communications link of the optical communications network, wherein the first information is transmitted using a first subset of optical subcarriers; and 
transmitting, by the second network device to the third network device, second information indicative of the data using a second communications link of the optical communications network, wherein the second information is transmitted using a second subset of optical subcarriers, and 
wherein the first subset of optical subcarriers is different from the second subset of optical subcarriers and a first optical subcarrier in the first subset of optical subcarriers carrying first forward error correction (FEC) information and a second optical subcarrier in the second subset of optical subcarriers carrying second FEC information different than the first FEC information; and 
combining the first subset of optical subcarriers and the second subset of optical subcarriers at a receiver in the third network device, the third network device including a digital signal processor operable to provide output data associated with the first optical subcarrier and block digital signals in the digital signal processor associated with the second optical subcarrier.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion











The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
 (US 2018/0220209 A1) 		Paola Iovanna et al., 
(US 2009/0232492 A1) 		Loudon Blair et al., 
(US 2011/0236013 A1) 		Maurizio Gazzola et al., 
(US 2019/0181960) 		Wu et al. 














Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636